Citation Nr: 1202976	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  09-08 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for peripheral vascular disease of the left lower extremity (formerly characterized as left leg swelling).

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a compensable initial rating for a skin graft of the left leg.

4.  Entitlement to a compensable initial rating for a scar of the right lower abdomen.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to March 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  During the pendency of the appeal, a January 2009 statement of the case determination recharacterized the Veteran's left leg disability as peripheral vascular disease, left lower extremity, and granted an initial rating of 20 percent, effective August 25, 2005.  

A Veteran is presumed to be seeking the maximum rating permitted by law, but may limit his appeal to a lesser benefit.  AB v. Brown, 6 Vet. App. 35, 39 (1993); Hamilton v. Brown, 4 Vet. App. 528, 544 (1993).  In this regard, the Board notes that in a December 2011 Informal Hearing Presentation, the Veteran, through his representative, requested that he be assigned a 20 percent rating for his left leg disability, and a 70 percent rating for his PTSD.  However, the Board's decision below will consider the Veteran's entitlement to the maximum benefit allowable for the disabilities at issue.  

The issues of entitlement to a compensable initial rating for a skin graft of the left leg, and entitlement to a compensable initial rating for a scar of the right lower abdomen, are addressed in the REMAND portion of the decision below, and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's peripheral vascular disease of the left lower extremity is manifested by near-constant swelling of the left leg, incompletely relieved by elevation of the extremity.

2.  The Veteran's PTSD is manifested by deficiencies in most of the areas of work, school, family relations, judgment, thinking and mood without total social and occupational impairment.

CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for the Veteran's peripheral vascular disease of the left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.104, Diagnostic Code 7120 (2011).

2.  The criteria for an initial rating of 70 percent rating, but not greater, for the Veteran's PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defines VA's duty to notify a claimant as to the information and evidence necessary to substantiate a claim, and VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).


Duty to Notify

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a letter dated in October 2005, prior to initial adjudication of the claims for service connection, VA provided notice to the Veteran regarding what information and evidence are needed to substantiate a claim for service connection.  A March 2006 letter also advised him how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

In any event, the initial rating claims on appeal in this case arise from the initial award of service connection for the disabilities at issue.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2011).  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").  

The Veteran's filing of a notice of disagreement as to the initial ratings assigned in the August 2006 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a) . 38 C.F.R. § 3.159(b)(3) (2011).  Rather, the appellant's appeal as to the initial ratings assignedt here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the appellant of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as will be discussed below. 

A January 2009 statement of the case provided the Veteran with the relevant diagnostic code criteria for rating the service-connected disabilities at issue, and included a description of the rating formula for all possible schedular ratings under the pertinent Diagnostic Codes.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above that assigned, for his service-connected disabilities.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disabilities.  Thus, VA's duty to notify in this case has been satisfied.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA outpatient treatment records, VA examination reports, and statements of the Veteran.

As noted, VA clinical examinations with respect to the issues on appeal have been obtained.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA clinical examinations obtained in this case are more than adequate, as they are predicated on a full reading of the medical records in the Veteran's claims file.  The examiners considered all of the pertinent evidence of record.  As appropriate, clinical findings pertinent to the schedular criteria for rating the disabilities at issue were obtained.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues on appeal decided herein has been met.  38 C.F.R. § 3.159(c) (4).

As discussed above, the appellant was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by responding to notices, and submitting evidence.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Legal Criteria - General

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).
The Veteran's entire history is to be considered when making a disability determination.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When a Veteran takes issue with the initial rating assigned when service connection is granted for a particular disability, the Board must evaluate the relevant evidence since the effective date of the award and may assign separate ratings for separate periods of time based on facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities.  

PTSD

Service connection has been established for PTSD, with an initial evaluation of 50 percent, effective from August 25, 2005.  As such, the rating period on appeal is from August 25, 2005.

A 50 percent rating is warranted for PTSD if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 9411.  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

Scores ranging from 31 to 40 reflect "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school)."  Id.

A score of 41 to 50 is indicated where there are " [s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job)."  Id.

A score of 51-60 is appropriate where there are, "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id. 

A score of 61-70 is indicated when there are, "[s]ome mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships." Id.  

The Veteran was afforded a VA examination in June 2006, in response to his claim for service connection.  At that time, the Veteran reported nightmares, flashbacks, an easy startle response, social isolation (being a loner, dislike of crowds), difficulty with relationships, conflicts at work due to chronic irritability, anger outbursts (road rage, short-tempered with wife), hypervigilance, anxiety, and irritability.  He also endorsed verbal and physical abuse, in that he reported that he made threats to others and got into fights.  He also reported that he had in the past chased people down who had driven off the road and ended up in his yard where he lived in the country.  

The examiner also noted that the Veteran had been working for the Army Corps of Engineers in maintenance for the previous 23 years.  He had been married for 36 years.  

On mental status evaluation, the Veteran was observed to be well-groomed.  He was pleasant and cooperative, and made appropriate eye contact.  His mood was euthymic, and his affect was slightly restricted.  His speech was spontaneous and regular.  The Veteran's thought processes were described as logical and goal-directed.  He had no hallucinations or delusions, and no suicidial or homicidal ideations.  His insight and judgment were fair.

The examiner assigned a GAF score of 57, and noted that the Veteran had particular difficulties with interpersonal relationships and anger and irritability, as well as excessive hypervigilance.

The Veteran was afforded another VA examination in January 2008.  At that time, the Veteran reported that he was angry and had a temper problem.  Specifically, he stated that he was always "pissed off."  He also reported that he had been involved in physical altercations over the years, and had regular road rage.  The Veteran also reported that he had become so disgruntled with his supervisors at work that he had retired early in April 2007.  The Veteran also endorsed symptoms of social isolation, in that he reported that he did not have a social life or friends, didn't like people or crowds, did not like socializing, even with other farmers, and that he would not even go out to dinner with his wife.  However, the Veteran did report that he had been married for 38 years and had three adult children with whom he had a good relationship.

On mental status examination, the examiner indicated that the Veteran was restless and tense, loud, had a blunted affect, had an anxious, dysphoric and angry mood, and was easily distracted.  The examiner also noted that the Veteran endorsed homicidal ideation, and that he displayed inappropriate behavior, in that he could be combative and verbally aggressive, and could lose his temper, although he denied being physically aggressive in the previous five years.  The Veteran also reported anxiety, panic attacks and impaired recent and immediate memory.

The examiner assigned a GAF score of 55 and noted that the Veteran had excessive anger issues and verbal aggression, which led to problems with family members, social relationships, etc.  He also noted that the Veteran avoided social gatherings, and that he was socially isolated, alienated and disconnected.

The evidence of record shows that the Veteran has deficiencies in work, family relations, judgment, thinking and mood.  These deficiencies are exhibited in symptoms which include impaired impulse control in the form of unprovoked irritability, severe anger, verbal and physical aggression, and inability to control his temper; difficulty adapting to stressful circumstances, such as work, exhibited by symptoms such as low frustration tolerance and poor coping skills; and an inability to establish and maintain effective relationships, displayed by symptoms such as social isolation, avoidance and alienation.  

During VA examination in June 2006, the Veteran reported that he had conflicts at work due to chronic irritability, and on examination in January 2008, he reported that he was experiencing significant interpersonal conflict with supervisors at work, and consequently, retired in April 2007, approximately six months earlier than he had planned.  

Although the Veteran reported being married for over 38 years, and having a good relationship with his three adult children, he has also reported that his anger issues and social isolation had caused problems within his marriage.  Furthermore, the June 2006 VA examiner noted that the Veteran had particular difficulties with interpersonal relationships and anger, and the January 2008 examiner noted that the Veteran felt alienated and disconnected from others in social gatherings, and that he his excessive anger and verbal aggression led to problems with family members and in social relationships.

The Veteran's impairment in judgment and thinking is evident through his consistent reports of intrusive memories, anxiety and hypervigilance, his reports of homicidal ideation, and the findings of poor concentration and memory impairment during his examination in January 2008.

The Board also finds that given his occupational difficulties, his anger and irritability issues, his frustration over following directions from superiors, his intrusive memories, and his more recent difficulties with concentration and memory, it is likely that the Veteran would also have difficulty attempting schooling.

Although the Veteran has demonstrated some social functioning, the reported deficiencies in most of the areas needed for a 70 percent rating and the findings with regard to occupational functioning, place the evidence in relative equipoise.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's symptoms approximate the criteria for a 70 percent rating throughout the rating period on appeal.  

The evidence does not show that the Veteran has total occupational and social impairment.  In this regard, the Veteran has been in a supportive relationship with the same woman for over thirty-eight years, and has also reported having a close relationship with his three adult children and his grandchildren.  The Board also notes that although the January 2008 VA examiner concluded that the Veteran's PTSD symptoms resulted in deficiencies in judgment, thinking, family relations, work, mood and school, he also opined that his symptoms did not cause total occupational and social impairment.  Specifically, he found that the Veteran's PTSD interfered to a mild degree with him performing activities consistent with his work experience and prior education or training, in that his interpersonal problems, including low frustration tolerance, low ability to contain his anger, and lack of appropriate coping skills, had contributed to the Veteran's job difficulties, however, his interpersonal problems did not actually interfere with him performing the duties of his job.  Accordingly, the evidence is against a rating in excess of 70 percent.


Left Leg Peripheral Vascular Disease


Service connection was established for a disability characterized as left leg swelling, with an initial evaluation of 10 percent, effective from August 25, 2005.  As such, the rating period on appeal is from August 25, 2005.  As noted above, during the pendency of the appeal, in a January 2009 statement of the case Decision Review Officer decision, the service-connected left leg disability was recharacterized as peripheral vascular disease of the left lower extremity, and a 20 percent initial rating was assigned, effective August 25, 2005.

The service-connected left lower extremity peripheral neuropathy is rated by analogy under 38 C.F.R. § 4.104, Diagnostic Code 7120, for varicose veins.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2011).

Under the provisions of Diagnostic Code 7120 (varicose veins) a 20 percent rating is assigned where there is persistent edema of an extremity, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is assigned where there is persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A higher 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating is assigned for massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104, Diagnostic Code 7120.

On VA examination in June 2006, the Veteran complained that his left leg did not sweat, and became very itchy, especially in the summers.  The Veteran reported that the left leg was swollen, and that it becomes very painful and achy by the end of the day.  He wore an elastic bandage on the distal aspect of the leg which he felt helped.  He expressed his belief that being active on his feet was better than being sedentary at a desk job, as when this is the case, the leg swells and is painful by the time he comes home.  He indicated that he always elevates the left leg at night to help it decrease in size and become less painful.  He stated that the left leg itches, swells and becomes painful.  On physical examination, the VA examiner observed that the left leg was markedly larger in circumference than the right leg.  

On VA examination in December 2007, the Veteran complained of left leg swelling and pain, which was treated with a "ted hose and warmth."

VA outpatient treatment records dated from September 2005 to August 2008 reveal that, in September 2005, it was reported that the Veteran wore support stockings that helped his lower extremity swelling.  On physical extremity examination in November 2006 and August 2008, there was no clubbing cyanosis or pedal edema.

While the evidence of record establishes that the Veteran has persistent edema and pain of the left leg, there has been no complaint or demonstration of stasis pigmentation or eczema, with or without intermittent ulceration.  Indeed, VA outpatient treatment records dated in November 2006 and August 2008 specifically indicated that there was no clubbing cyanosis or pedal edema.  As such, the Board finds that the criteria for an initial evaluation in excess of 20 percent for the service-connected left lower extremity peripheral neuropathy have not been met.  As the preponderance of the evidence is against the claim, the appeal is denied.

Extra-schedular consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2011).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's PTSD is manifested by impairment in social and occupational functioning.  This impairment is contemplated by the schedular rating criteria, namely, social and occupational functioning.  Hence, referral for consideration of an extraschedular rating is not warranted.  

The Veteran's peripheral vascular disease is manifested by symptomatology contemplated by the rating criteria which have been applied in this case.  The Veteran has not reported any symptoms outside of those contemplated by the rating schedule.  No other factors have been reported that are outside the rating schedule.  Hence, referral for consideration of an extraschedular rating is not warranted.  

In reaching these conclusions the Board has resolved reasonable doubt in the Veteran's favor, where applicable.  38 U.S.C.A. § 5107(b) (West 2002).

Total Rating for Compensation Based on Individual Unemployability (TDIU)

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340 , 3.34l, 4.16(a) (2011).  However, even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b) , 4.16(b). 

In determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the veteran would be qualified.  Such consideration would include education and occupational experience.  Age may not be considered a factor. 38 C.F.R. § 3.341. (2011).  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for assignment of a total disability rating. 38 C.F.R. § 4.19  (2011). 

For a veteran to prevail on a total rating claim, the record must reflect some factor which takes his or her case outside of the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 363   (1996); 38 C.F.R. §§ 4.1 , 4.15 (2010).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose, supra, at 363; 38 C.F.R. § 4.16(a).  The fact that a veteran is unemployed is generally insufficient to demonstrate that he is "unemployable" within the meaning of pertinent VA laws and regulations.  Instead, a longitudinal review of all the evidence is necessary in order to obtain a full understanding of the case.  See Schafrath v. Derwinski, 1 Vet. App. 589   (1991). 

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2011) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In the instant case, the Veteran meets the schedular criteria for a total disability rating based on individual unemployability.  However, there has been no demonstration by competent medical, or competent and credible lay, evidence that the service-connected disabilities preclude substantially gainful employment consistent with his age and occupational experience.

The Veteran reported that he was gainfully employed until April 2007, when he retired early due to symptoms from his PTSD, including chronic irritability, low frustration tolerance and interpersonal conflicts with supervisors.  See June 2006 and January 2008 VA examination reports.  However, the evidence of record also shows that the Veteran was gainfully employed by the Army Corps of Engineers for almost twenty-five years, and there is no evidence showing that the Veteran was in jeopardy of being fired due to PTSD symptoms.  Furthermore, GAF scores throughout the appeal have been indicative of only moderate occupational impairment, and examiners have found no more than mild industrial impairment.  In fact, the December 2007 VA examiner found that symptoms from the Veteran's left lower extremity disability did not appear to interfere with his work abilities or duties.  The evidence does not show that the Veteran's service-connected PTSD, or any other service-connected disability precludes gainful employment, (although there is evidence of employment difficulties for which the 70 percent rating is intended to compensate).  Accordingly, the Board finds that further consideration of entitlement to TDIU is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).

 
ORDER

Entitlement to an initial rating in excess of 20 percent for peripheral vascular disease of the left lower extremity is denied.

Entitlement to an initial rating of 70 percent, but not greater, for PTSD is granted throughout the rating period on appeal, subject to the applicable law governing the award of monetary benefits.


REMAND
The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The Veteran's service-connected scar associated with his skin graft of the left leg and scar of the right lower abdomen are currently rated as noncompensably disabling under Diagnostic Code 7802.  The Board notes that Diagnostic Codes 7801-7805 are all potentially applicable to the Veteran's claims.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.

The Veteran underwent a VA skin examination in June 2006, but the examination did not provide sufficient information for rating the disabilities under Diagnostic Codes 7801-7805.  Specifically, with regard to the skin graft scar of the left leg, the examiner noted that the anterior aspect of the left foreleg had a 3 x 3 cm whitish region consistent with a skin graft, which had a scab in the middle of it and a reddened, raised area that was always itchy.  The examiner also noted that there was a 4 x 4 cm area over the more proximal aspect of the Veteran's left thigh, where the graft was harvested.  However, the examiner did not indicate whether the scars were painful or whether or not they were deep or superficial.  With regard to the lower abdomen scar, the examiner noted that there was a perpendicular scar running across the right lower abdomen; he did not indicate the size of the scar, or whether the scar was painful, deep or superficial.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board also notes that, effective October 23, 2008, the Schedule for rating criteria that addresses the evaluation of scars was revised.  See 73 Fed. Reg. 54,708 (Oct. 23, 2008) (to be codified at 38 C.F.R. pt. 4).  These new criteria apply to applications for benefits received on or after October 23, 2008, or upon request from a Veteran who was rated under the applicable criteria before this date.  Id.  The Veteran's claims were received prior to this date, however, the Board interprets the December 2011 Informal Hearing Presentation, submitted by the Veteran's representative as a request for the Veteran to be rated under the revised rating criteria.

Based on the foregoing, the Board finds that an additional VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected skin graft of the left leg and scar of the right lower abdomen.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2011).

The Board further notes that the claims file does not contain any treatment records dated after August 2008.  As this case is already being remanded for further development, the RO should take this opportunity to obtain any additional treatment records that may be relevant to the claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected scar associated with the skin graft of the left leg, and scar of the right lower abdomen.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file.  

The RO should also obtain any outstanding VA medical records dated from August 2008 to the present.  

2.  Schedule the Veteran for an examination to determine the current severity of his service-connected scar associated with the skin graft of the left leg, and scar of the right lower abdomen.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies should be performed.  
The examiner should note the extent and all manifestations of left leg scar and scar of the right lower abdomen.  

Any scars that are superficial and nonlinear should be measured and reported.

Any scars that are deep or cause limitation of motion should be measured and reported.  

Any scars that are unstable or painful should be reported.

3.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be issued.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


